DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US (2020/0252180) in view of Sun et al. US (2018/0124753). 

Regarding Claim 1, Takeda discloses a method performed by a base station (see Fig. 12 i.e., base station 11 & Para’s [0143-0145]) in a wireless communication system (see Fig. 12), the method comprising: 

transmitting, to a user equipment (UE) (see Fig. 12 i.e., user terminal 20 & Para’s [0143-0145]), configuration information for defining a downlink assignment for a bandwidth part (BWP) by a higher layer signaling, (see Para’s [0004] i.e., A UE controls reception of a DL data channel (also referred to as, for example, a PDSCH) based on downlink control information (DCI) (also referred to as “DL assignment” and the like) from a radio base station, [0034] i.e., Activation/deactivation of a BWP may be explicitly or implicitly performed through at least one of physical layer signaling (for example DCI), MAC signaling, and RRC signaling (i.e., “higher layer signaling”)…For example, it is studied to perform activation of a BWP through user-terminal-dedicated RRC signaling (i.e., “higher layer signaling”), [0035-0039] i.e., The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal…The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal. The search space may include a UE specific search space to which user-terminal specific DCI (for example, DL assignment) is allocated, [0040] i.e., The user terminal may receive configuration information of the CORESET (CORESET configuration information) through higher layer signaling (for example, RRC signaling or SIB). The CORESET configuration information may indicate at least one of frequency resources, time resources, [0077-0078] i.e., DCI (DL assignment) for DL BWP #2 detected in CORESET #1. The user terminal receives the PDSCH scheduled in DL BWP #2 based on the DCI for DL BWP #2 & [0116])

wherein at least one BWP is configured (see Para’s [0007-0009] i.e., Moreover, it is studied, for the future radio communication systems, to use one or a plurality of frequency bands (for example, bandwidth parts (BWPs)) in a carrier for DL and/or UL communications, [0011] i.e., one or more BWPs configured in a carrier, [0030-0033] i.e., a plurality of BWPs may be configured for a user terminal, [0041], & [0075-0082]) in a cell of the base station (see Fig. 12 i.e., radio base station 11 that forms a macro cell C1 & [0144] i.e., radio base station 11 that forms a macro cell C1) 
and the higher layer signaling is UE specific, (see Para [0034] i.e., For example, it is studied to perform activation of a BWP through user-terminal-dedicated RRC signaling) 

identifying an activated BWP, (see Para’s [0032-0042] i.e., Activation of a BWP, [0053], [0063], [0067-0068] i.e., activated BWP, [0079], & [0123] i.e., activated DL BWP)

transmitting downlink control information (DCI) on the activated BWP, (see Para’s [0035-0036] i.e., BWP activation indicated by DCI, [0037-0039] i.e., DL BWP which includes DCI, [0044], [0082] i.e., The user terminal may receive DCI for the corresponding BWP in each CORESET, & [0123] i.e., the user terminal monitors a CORESET configured in an activated DL BWP)

and transmitting data to the UE on the activated BWP according to the downlink assignment for the activated BWP, (see Para’s [0004] i.e., A user terminal controls reception of a DL data channel based on DCI,  [0035] i.e., The DCI may be DCI (DL assignment) to be used for scheduling of a data channel for the user terminal, [0037] i.e., BWP used in DL communication may be referred to as a “DL BWP”, [0041] i.e., controlling activation/deactivation of at least one BWP when one or more BWPs to be used for DL/UL communications, [0046], [0050] i.e., When detecting the DCI for DL BWP #1 in CORESET #1, the user terminal receives a PDSCH scheduled in (mapped to) a certain time and/or frequency resource (time/frequency resource) for DL BWP #1, based on the DCI for DL BWP #1, [0077-0079] i.e., the user terminal receives PDSCH scheduled in DL BWP, [0103], [0108], & [0196] i.e., The control section 401 may control reception of the PDSCH (DL data channel), based on the DCI, in DL BWP #2 to be activated based on the DCI)

wherein the downlink assignment is defined on the activated BWP (see Para’s [0035-0039] i.e., The DCI may be DCI (DL assignment) to be used for scheduling of a data channel for the user terminal…At least one DL BWP configured for the user terminal includes a control resource region to be a candidate to which a DL control channel (DCI) is to be allocated…The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal which may be user-terminal-specific DCI (for example, DL assignment) is allocated, [0046] i.e., The DCI for DL BWP #2 is used for scheduling of a PDSCH (DL data channel) in a frequency resource in DL BWP #2. The user terminal activates DL BWP #2, based on the DCI for DL BWP #2, [0077-0079], [0092], & [0123]), 

based on both the configuration information by the higher layer signaling and the DCI, (see Para’s [0034-0036] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0038-0039] i.e., DL BWP configured for the user terminal includes a control resource region to be a candidate to which a DL control channel (DCI) is to be allocated, The control resource region may be referred to as a control resource set (CORESET). The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal. The search space may include a user-terminal-UE specific search space to which user-terminal-specific DCI (for example, DL assignment) is allocated, [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling) (i.e., the configuration information by the higher layer RRC signaling and the DCI are both used for defining the downlink assignment on the activated BWP), [0046], [0050], [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling), & [0123]).

While Takeda discloses wherein the downlink assignment is defined on the activated BWP based on both the configuration information by the higher layer signaling and the DCI (see Para’s [0034-0040] i.e., The user terminal may receive configuration information of the CORESET (i.e., includes DCI (DL assignment)) through higher layer signaling (for example, RRC signaling), [0046], [0050], & [0116]), Takeda does not disclose the downlink assignment is defined based on remaining information by the DCI. However the claim feature would be rendered obvious in view of Sun et al. US (2018/0124753). 

Sun discloses a downlink assignment is defined based on remaining information by a DCI (see Para [0087] i.e., In some examples, the remaining control information (i.e., “remaining information”) within the second DCI (i.e., “DCI”) portion may be a single codeword that includes a concatenation of two or more DCI components, each including control information for a downlink assignment or an uplink grant to one or more scheduled entities).

(Sun suggests the remaining control information which includes additional control information is used for purposes of scheduling downlink assignments for one or more scheduled entities (see Para’s [0073], [0087], & [0104])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the downlink assignment which is defined on the activated BWP based on both the configuration information by higher layer RRC signaling and the DCI as disclosed in Takeda to be defined in the remaining information by the DCI disclosed in Sun who discloses the remaining control information within a DCI includes a downlink assignment for one or more scheduled entities because the motivation lies in Sun that the remaining control information which includes additional control information is used for efficiently scheduling downlink assignments for one or more scheduled entities according to the downlink assignment. 

Regarding Claim 3, the combination of Takeda in view of Sun discloses the method of claim 1, wherein the downlink assignment is deactivated in response to the activated BWP being deactivated, (Takeda, see Para’s [0032-0034] i.e., Deactivation of a BWP is to be in a state where the BWP is unusable and is also referred to as “deactivation”, “disabling”, and the like of a BWP configuration information (i.e., “downlink assignment deactivated”), [0059], [0087] i.e., DL BWP #1 is deactivated, & [0099-0103]).   

Regarding Claim 5, Takeda discloses a method performed by a user equipment (UE) (see Fig. 12 i.e., user terminal 20, Fig. 17 & Para’s [0143-0145] & [0214] i.e., hardware structure of user terminal) in a wireless communication system (see Fig. 12), the method comprising: 

receiving, from a base station, configuration information for defining a downlink assignment for a bandwidth part (BWP) by a higher layer signaling, (see Para’s [0004] i.e., A UE controls reception of a DL data channel (also referred to as, for example, a PDSCH) based on downlink control information (DCI) (also referred to as “DL assignment” and the like) from a radio base station, [0034] i.e., Activation/deactivation of a BWP may be explicitly or implicitly performed through at least one of physical layer signaling (for example DCI), MAC signaling, and RRC signaling (i.e., “higher layer signaling”)…For example, it is studied to perform activation of a BWP through user-terminal-dedicated RRC signaling (i.e., “higher layer signaling”), [0035-0039] i.e., The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal…The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal. The search space may include a UE specific search space to which user-terminal specific DCI (for example, DL assignment) is allocated, [0040] i.e., The user terminal may receive configuration information of the CORESET (CORESET configuration information) through higher layer signaling (for example, RRC signaling or SIB). The CORESET configuration information may indicate at least one of frequency resources, time resources, [0077-0078] i.e., DCI (DL assignment) for DL BWP #2 detected in CORESET #1. The user terminal receives the PDSCH scheduled in DL BWP #2 based on the DCI for DL BWP #2 & [0116])

wherein at least one BWP is configured (see Para’s [0007-0009] i.e., Moreover, it is studied, for the future radio communication systems, to use one or a plurality of frequency bands (for example, bandwidth parts (BWPs)) in a carrier for DL and/or UL communications, [0011] i.e., one or more BWPs configured in a carrier, [0030-0033] i.e., a plurality of BWPs may be configured for a user terminal, [0041], & [0075-0082]) in a cell of the base station (see Fig. 12 i.e., radio base station 11 that forms a macro cell C1 & [0144] i.e., radio base station 11 that forms a macro cell C1) 

and the higher layer signaling is UE specific; (see Para [0034] i.e., For example, it is studied to perform activation of a BWP through user-terminal-dedicated RRC signaling) 

identifying an activated BWP; (see Para’s [0032-0042] i.e., Activation of a BWP, [0053], [0063], [0067-0068] i.e., activated BWP, [0079], & [0123] i.e., activated DL BWP)


receiving downlink control information (DCI) on the activated BWP; (see Para’s [0035-0036] i.e., BWP activation indicated by DCI, [0037-0039] i.e., DL BWP which includes DCI, [0044], [0082] i.e., The user terminal may receive DCI for the corresponding BWP in each CORESET, & [0123] i.e., the user terminal monitors a CORESET configured in an activated DL BWP)

and receiving data from the base station on the activated BWP according to the downlink assignment for the activated BWP, (see Para’s [0004] i.e., A user terminal controls reception of a DL data channel based on DCI,  [0035] i.e., The DCI may be DCI (DL assignment) to be used for scheduling of a data channel for the user terminal, [0037] i.e., BWP used in DL communication may be referred to as a “DL BWP”, [0041] i.e., controlling activation/deactivation of at least one BWP when one or more BWPs to be used for DL/UL communications, [0046], [0050] i.e., When detecting the DCI for DL BWP #1 in CORESET #1, the user terminal receives a PDSCH scheduled in (mapped to) a certain time and/or frequency resource (time/frequency resource) for DL BWP #1, based on the DCI for DL BWP #1, [0077-0079] i.e., the user terminal receives PDSCH scheduled in DL BWP, [0103], [0108], & [0196] i.e., The control section 401 may control reception of the PDSCH (DL data channel), based on the DCI, in DL BWP #2 to be activated based on the DCI)

wherein the downlink assignment is defined on the activated BWP (see Para’s [0035-0039] i.e., The DCI may be DCI (DL assignment) to be used for scheduling of a data channel for the user terminal…At least one DL BWP configured for the user terminal includes a control resource region to be a candidate to which a DL control channel (DCI) is to be allocated…The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal which may be user-terminal-specific DCI (for example, DL assignment) is allocated, [0046] i.e., The DCI for DL BWP #2 is used for scheduling of a PDSCH (DL data channel) in a frequency resource in DL BWP #2. The user terminal activates DL BWP #2, based on the DCI for DL BWP #2, [0077-0079], [0092], & [0123]), 

based on both the configuration information by the higher layer signaling and remaining information by the DCI, (see Para’s [0034-0036] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0038-0039] i.e., DL BWP configured for the user terminal includes a control resource region to be a candidate to which a DL control channel (DCI) is to be allocated, The control resource region may be referred to as a control resource set (CORESET). The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal. The search space may include a user-terminal-UE specific search space to which user-terminal-specific DCI (for example, DL assignment) is allocated, [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling) (i.e., the configuration information by the higher layer RRC signaling and the DCI are both used for defining the downlink assignment on the activated BWP), [0046], [0050], [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling), & [0123]).
While Takeda discloses wherein the downlink assignment is defined on the activated BWP based on both the configuration information by the higher layer signaling and the DCI (see Para’s [0034-0040] i.e., The user terminal may receive configuration information of the CORESET (i.e., includes DCI (DL assignment)) through higher layer signaling (for example, RRC signaling), [0046], [0050], & [0116]), Takeda does not disclose the downlink assignment is defined based on remaining information by the DCI. However the claim feature would be rendered obvious in view of Sun et al. US (2018/0124753). 

Sun discloses a downlink assignment is defined based on remaining information by a DCI (see Para [0087] i.e., In some examples, the remaining control information (i.e., “remaining information”) within the second DCI (i.e., “DCI”) portion may be a single codeword that includes a concatenation of two or more DCI components, each including control information for a downlink assignment or an uplink grant to one or more scheduled entities).

(Sun suggests the remaining control information which includes additional control information is used for purposes of scheduling downlink assignments for one or more scheduled entities (see Para’s [0073], [0087], & [0104])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the downlink assignment which is defined on the activated BWP based on both the configuration information by higher layer RRC signaling and the DCI as disclosed in Takeda to be defined in the remaining information by the DCI disclosed in Sun who discloses the remaining control information within a DCI includes a downlink assignment for one or more scheduled entities because the motivation lies in Sun that the remaining control information which includes additional control information is used for efficiently scheduling downlink assignments for one or more scheduled entities according to the downlink assignment. 

Regarding Claim 7, the combination of Takeda in view of Sun discloses the method of claim 5, wherein the downlink assignment is deactivated in response to the activated BWP being deactivated, (Takeda, see Para’s [0032-0034] i.e., Deactivation of a BWP is to be in a state where the BWP is unusable and is also referred to as “deactivation”, “disabling”, and the like of a BWP configuration information (i.e., “downlink assignment deactivated”), [0059], [0087] i.e., DL BWP #1 is deactivated, & [0099-0103]).   
 
Regarding Claim 9, Takeda discloses a base station (see Fig. 17 & [0214] i.e., hardware structure of base station) in a wireless communication system (see Fig. 12), the base station (see Fig. 17) comprising: a transceiver (see Fig. 17 i.e., communication apparatus 1004 & Para [0222]); and a controller (see Fig. 17 i.e., processor 1001 & [0218-0219]) configured to: transmit, to a user equipment (UE) (see Fig. 12 i.e., user terminal 20 & Para’s [0143-0145]), configuration information for defining a downlink assignment for a bandwidth part (BWP) by a higher layer signaling, (see Para’s [0004] i.e., A UE controls reception of a DL data channel (also referred to as, for example, a PDSCH) based on downlink control information (DCI) (also referred to as “DL assignment” and the like) from a radio base station, [0034] i.e., Activation/deactivation of a BWP may be explicitly or implicitly performed through at least one of physical layer signaling (for example DCI), MAC signaling, and RRC signaling (i.e., “higher layer signaling”)…For example, it is studied to perform activation of a BWP through user-terminal-dedicated RRC signaling (i.e., “higher layer signaling”), [0035-0039] i.e., The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal…The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal. The search space may include a UE specific search space to which user-terminal specific DCI (for example, DL assignment) is allocated, [0040] i.e., The user terminal may receive configuration information of the CORESET (CORESET configuration information) through higher layer signaling (for example, RRC signaling or SIB). The CORESET configuration information may indicate at least one of frequency resources, time resources, [0077-0078] i.e., DCI (DL assignment) for DL BWP #2 detected in CORESET #1. The user terminal receives the PDSCH scheduled in DL BWP #2 based on the DCI for DL BWP #2 & [0116])

wherein at least one BWP is configured (see Para’s [0007-0009] i.e., Moreover, it is studied, for the future radio communication systems, to use one or a plurality of frequency bands (for example, bandwidth parts (BWPs)) in a carrier for DL and/or UL communications, [0011] i.e., one or more BWPs configured in a carrier, [0030-0033] i.e., a plurality of BWPs may be configured for a user terminal, [0041], & [0075-0082]) in a cell of the base station (see Fig. 12 i.e., radio base station 11 that forms a macro cell C1 & [0144] i.e., radio base station 11 that forms a macro cell C1) 
and the higher layer signaling is UE specific, (see Para [0034] i.e., For example, it is studied to perform activation of a BWP through user-terminal-dedicated RRC signaling) 

identifying an activated BWP, (see Para’s [0032-0042] i.e., Activation of a BWP, [0053], [0063], [0067-0068] i.e., activated BWP, [0079], & [0123] i.e., activated DL BWP)

transmit downlink control information (DCI) on the activated BWP, (see Para’s [0035-0036] i.e., BWP activation indicated by DCI, [0037-0039] i.e., DL BWP which includes DCI, [0044], [0082] i.e., The user terminal may receive DCI for the corresponding BWP in each CORESET, & [0123] i.e., the user terminal monitors a CORESET configured in an activated DL BWP)

and transmit data to the UE on the activated BWP according to the downlink assignment for the activated BWP, (see Para’s [0004] i.e., A user terminal controls reception of a DL data channel based on DCI,  [0035] i.e., The DCI may be DCI (DL assignment) to be used for scheduling of a data channel for the user terminal, [0037] i.e., BWP used in DL communication may be referred to as a “DL BWP”, [0041] i.e., controlling activation/deactivation of at least one BWP when one or more BWPs to be used for DL/UL communications, [0046], [0050] i.e., When detecting the DCI for DL BWP #1 in CORESET #1, the user terminal receives a PDSCH scheduled in (mapped to) a certain time and/or frequency resource (time/frequency resource) for DL BWP #1, based on the DCI for DL BWP #1, [0077-0079] i.e., the user terminal receives PDSCH scheduled in DL BWP, [0103], [0108], & [0196] i.e., The control section 401 may control reception of the PDSCH (DL data channel), based on the DCI, in DL BWP #2 to be activated based on the DCI)

wherein the downlink assignment is defined on the activated BWP (see Para’s [0035-0039] i.e., The DCI may be DCI (DL assignment) to be used for scheduling of a data channel for the user terminal…At least one DL BWP configured for the user terminal includes a control resource region to be a candidate to which a DL control channel (DCI) is to be allocated…The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal which may be user-terminal-specific DCI (for example, DL assignment) is allocated, [0046] i.e., The DCI for DL BWP #2 is used for scheduling of a PDSCH (DL data channel) in a frequency resource in DL BWP #2. The user terminal activates DL BWP #2, based on the DCI for DL BWP #2, [0077-0079], [0092], & [0123]), 

based on both the configuration information by the higher layer signaling and the DCI, (see Para’s [0034-0036] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0038-0039] i.e., DL BWP configured for the user terminal includes a control resource region to be a candidate to which a DL control channel (DCI) is to be allocated, The control resource region may be referred to as a control resource set (CORESET). The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal. The search space may include a user-terminal-UE specific search space to which user-terminal-specific DCI (for example, DL assignment) is allocated, [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling) (i.e., the configuration information by the higher layer RRC signaling and the DCI are both used for defining the downlink assignment on the activated BWP), [0046], [0050], [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling), & [0123]).

While Takeda discloses wherein the downlink assignment is defined on the activated BWP based on both the configuration information by the higher layer signaling and the DCI (see Para’s [0034-0040] i.e., The user terminal may receive configuration information of the CORESET (i.e., includes DCI (DL assignment)) through higher layer signaling (for example, RRC signaling), [0046], [0050], & [0116]), Takeda does not disclose the downlink assignment is defined based on remaining information by the DCI. However the claim feature would be rendered obvious in view of Sun et al. US (2018/0124753). 

Sun discloses a downlink assignment is defined based on remaining information by a DCI (see Para [0087] i.e., In some examples, the remaining control information (i.e., “remaining information”) within the second DCI (i.e., “DCI”) portion may be a single codeword that includes a concatenation of two or more DCI components, each including control information for a downlink assignment or an uplink grant to one or more scheduled entities).

(Sun suggests the remaining control information which includes additional control information is used for purposes of scheduling downlink assignments for one or more scheduled entities (see Para’s [0073], [0087], & [0104])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the downlink assignment which is defined on the activated BWP based on both the configuration information by higher layer RRC signaling and the DCI as disclosed in Takeda to be defined in the remaining information by the DCI disclosed in Sun who discloses the remaining control information within a DCI includes a downlink assignment for one or more scheduled entities because the motivation lies in Sun that the remaining control information which includes additional control information is used for efficiently scheduling downlink assignments for one or more scheduled entities according to the downlink assignment. 

Regarding Claim 11, the combination of Takeda in view of Sun discloses the base station of claim 9, wherein the downlink assignment is deactivated in response to the activated BWP being deactivated, (Takeda, see Para’s [0032-0034] i.e., Deactivation of a BWP is to be in a state where the BWP is unusable and is also referred to as “deactivation”, “disabling”, and the like of a BWP configuration information (i.e., “downlink assignment deactivated”), [0059], [0087] i.e., DL BWP #1 is deactivated, & [0099-0103]).   

Regarding Claim 13, Takeda discloses a user equipment (UE) (see Fig. 12 i.e., user terminal 20, Fig. 17 & Para’s [0143-0145] & [0214] i.e., hardware structure of user terminal)  in a wireless communication system (see Fig. 12), the UE comprising: a transceiver (see Fig. 17 i.e., communication apparatus 1004 & Para [0222]); and a controller (see Fig. 17 i.e., processor 1001 & [0218-0219]) configured to: receive, from a base station, configuration information for defining a downlink assignment for a bandwidth part (BWP) by a higher layer signaling, (see Para’s [0004] i.e., A UE controls reception of a DL data channel (also referred to as, for example, a PDSCH) based on downlink control information (DCI) (also referred to as “DL assignment” and the like) from a radio base station, [0034] i.e., Activation/deactivation of a BWP may be explicitly or implicitly performed through at least one of physical layer signaling (for example DCI), MAC signaling, and RRC signaling (i.e., “higher layer signaling”)…For example, it is studied to perform activation of a BWP through user-terminal-dedicated RRC signaling (i.e., “higher layer signaling”), [0035-0039] i.e., The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal…The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal. The search space may include a UE specific search space to which user-terminal specific DCI (for example, DL assignment) is allocated, [0040] i.e., The user terminal may receive configuration information of the CORESET (CORESET configuration information) through higher layer signaling (for example, RRC signaling or SIB). The CORESET configuration information may indicate at least one of frequency resources, time resources, [0077-0078] i.e., DCI (DL assignment) for DL BWP #2 detected in CORESET #1. The user terminal receives the PDSCH scheduled in DL BWP #2 based on the DCI for DL BWP #2 & [0116])

wherein at least one BWP is configured (see Para’s [0007-0009] i.e., Moreover, it is studied, for the future radio communication systems, to use one or a plurality of frequency bands (for example, bandwidth parts (BWPs)) in a carrier for DL and/or UL communications, [0011] i.e., one or more BWPs configured in a carrier, [0030-0033] i.e., a plurality of BWPs may be configured for a user terminal, [0041], & [0075-0082]) in a cell of the base station (see Fig. 12 i.e., radio base station 11 that forms a macro cell C1 & [0144] i.e., radio base station 11 that forms a macro cell C1) 

and the higher layer signaling is UE specific; (see Para [0034] i.e., For example, it is studied to perform activation of a BWP through user-terminal-dedicated RRC signaling) 

identifying an activated BWP; (see Para’s [0032-0042] i.e., Activation of a BWP, [0053], [0063], [0067-0068] i.e., activated BWP, [0079], & [0123] i.e., activated DL BWP)

receive downlink control information (DCI) on the activated BWP; (see Para’s [0035-0036] i.e., BWP activation indicated by DCI, [0037-0039] i.e., DL BWP which includes DCI, [0044], [0082] i.e., The user terminal may receive DCI for the corresponding BWP in each CORESET, & [0123] i.e., the user terminal monitors a CORESET configured in an activated DL BWP)

and receive data from the base station on the activated BWP according to the downlink assignment for the activated BWP, (see Para’s [0004] i.e., A user terminal controls reception of a DL data channel based on DCI,  [0035] i.e., The DCI may be DCI (DL assignment) to be used for scheduling of a data channel for the user terminal, [0037] i.e., BWP used in DL communication may be referred to as a “DL BWP”, [0041] i.e., controlling activation/deactivation of at least one BWP when one or more BWPs to be used for DL/UL communications, [0046], [0050] i.e., When detecting the DCI for DL BWP #1 in CORESET #1, the user terminal receives a PDSCH scheduled in (mapped to) a certain time and/or frequency resource (time/frequency resource) for DL BWP #1, based on the DCI for DL BWP #1, [0077-0079] i.e., the user terminal receives PDSCH scheduled in DL BWP, [0103], [0108], & [0196] i.e., The control section 401 may control reception of the PDSCH (DL data channel), based on the DCI, in DL BWP #2 to be activated based on the DCI)

wherein the downlink assignment is defined on the activated BWP (see Para’s [0035-0039] i.e., The DCI may be DCI (DL assignment) to be used for scheduling of a data channel for the user terminal…At least one DL BWP configured for the user terminal includes a control resource region to be a candidate to which a DL control channel (DCI) is to be allocated…The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal which may be user-terminal-specific DCI (for example, DL assignment) is allocated, [0046] i.e., The DCI for DL BWP #2 is used for scheduling of a PDSCH (DL data channel) in a frequency resource in DL BWP #2. The user terminal activates DL BWP #2, based on the DCI for DL BWP #2, [0077-0079], [0092], & [0123]), 

based on both the configuration information by the higher layer signaling and remaining information by the DCI, (see Para’s [0034-0036] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0038-0039] i.e., DL BWP configured for the user terminal includes a control resource region to be a candidate to which a DL control channel (DCI) is to be allocated, The control resource region may be referred to as a control resource set (CORESET). The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal. The search space may include a user-terminal-UE specific search space to which user-terminal-specific DCI (for example, DL assignment) is allocated, [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling) (i.e., the configuration information by the higher layer RRC signaling and the DCI are both used for defining the downlink assignment on the activated BWP), [0046], [0050], [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling), & [0123]).

While Takeda discloses wherein the downlink assignment is defined on the activated BWP based on both the configuration information by the higher layer signaling and the DCI (see Para’s [0034-0040] i.e., The user terminal may receive configuration information of the CORESET (i.e., includes DCI (DL assignment)) through higher layer signaling (for example, RRC signaling), [0046], [0050], & [0116]), Takeda does not disclose the downlink assignment is defined based on remaining information by the DCI. However the claim feature would be rendered obvious in view of Sun et al. US (2018/0124753). 

Sun discloses a downlink assignment is defined based on remaining information by a DCI (see Para [0087] i.e., In some examples, the remaining control information (i.e., “remaining information”) within the second DCI (i.e., “DCI”) portion may be a single codeword that includes a concatenation of two or more DCI components, each including control information for a downlink assignment or an uplink grant to one or more scheduled entities).

(Sun suggests the remaining control information which includes additional control information is used for purposes of scheduling downlink assignments for one or more scheduled entities (see Para’s [0073], [0087], & [0104])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the downlink assignment which is defined on the activated BWP based on both the configuration information by higher layer RRC signaling and the DCI as disclosed in Takeda to be defined in the remaining information by the DCI disclosed in Sun who discloses the remaining control information within a DCI includes a downlink assignment for one or more scheduled entities because the motivation lies in Sun that the remaining control information which includes additional control information is used for efficiently scheduling downlink assignments for one or more scheduled entities according to the downlink assignment. 

Regarding Claim 15, the combination of Takeda in view of Sun discloses the UE of claim 13, wherein the downlink assignment is deactivated in response to the activated BWP being deactivated, (Takeda, see Para’s [0032-0034] i.e., Deactivation of a BWP is to be in a state where the BWP is unusable and is also referred to as “deactivation”, “disabling”, and the like of a BWP configuration information (i.e., “downlink assignment deactivated”), [0059], [0087] i.e., DL BWP #1 is deactivated, & [0099-0103]).   

Claims 2, 6, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US (2020/0252180) in view of Sun et al. US (2018/0124753) as applied to claim 1 above, further in view of Mukherjee et al. US (2020/0336987), and further in view of Ouchi et al. US (2020/0305094). 

Regarding Claim 2, the combination of Takeda in view Sun discloses the method of claim 1, but does not disclose the claim feature of wherein: the DCI defining the downlink assignment includes a cyclic redundancy check (CRC) scrambled by a specific radio network temporary identifier (RNTI). However the claim feature would be rendered obvious in view of Mukherjee et al. US (2020/0336987).

Mukherjee discloses a DCI defining the downlink assignment includes a cyclic redundancy check (CRC) scrambled by a specific radio network temporary identifier (RNTI), (see Para [0010] i.e., From LTE Rel-11 onwards, DL or UL resource assignments can also be scheduled on the ePDCCH…Resource grants are UE specific and are indicated by scrambling the Downlink Control Information (DCI) Cyclic Redundancy Check (CRC) with the UE-specific Cell Radio Network Temporary Identifier (C-RNTI)).

(Mukherjee suggests the resource grants are UE specific and are indicated by scrambling the DCI CRC with the UE specific C-RNTI (see Para [0010])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the DCI defining the downlink assignment as disclosed in Takeda in view Sun to include a cyclic redundancy check (CRC) scrambled by a specific radio network temporary identifier (RNTI) according to the DCI which includes a DL resource assignment as disclosed in Mukherjee because the motivation lies in Mukherjee for properly indicating the resource grant to the specific UE according to the C-RNTI of the UE. 

The combination of Takeda in view Sun, and further in view of Mukherjee does not disclose the claim feature of the specific RNTI is transmitted by the higher layer signaling.  However the claim feature would be rendered obvious in view of Ouchi et al. US (2020/0305094). 

Ouchi discloses a specific RNTI is transmitted by higher layer signaling (see Para [0146] i.e., The C-RNTI configured from the base station apparatus to the terminal apparatus via higher layer signaling & [0148]). 

Ouchi suggests a higher layer configures which PDCCH along with the CRC scrambled with which RNTI is to be decoded by the terminal apparatus acquiring the DCI for properly receiving the resource allocation (see Para’s [0139-0140] i.e., DCI related to PDSCH resource allocation & [0141])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the specific RNTI disclosed in Takeda in view Sun, and further in view of Mukherjee such as the C-RNTI to be transmitted by higher layer signaling as disclosed in the teachings of Ouchi because the motivation lies in Ouchi that a higher layer configures which PDCCH along with the CRC scrambled with which RNTI is to be decoded by the terminal apparatus for acquiring the DCI for properly receiving the resource allocation to the specific UE according to the configured specific RNTI. 

Regarding Claim 6, the claim is directed towards a method performed by a UE which performs similar claim limitations as claim 2. Therefore claim 6 is rejected as obvious over the combination of Takeda in view of Sun, further in view of Mukherjee, and further in view of Ouchi for the same reasons as claim 2.  

Regarding Claim 10, the claim is directed towards a base station which performs similar claim limitations as claim 2. Therefore claim 10 is rejected as obvious over the combination of Takeda in view of Sun, further in view of Mukherjee, and further in view of Ouchi for the same reasons as claim 2.  

Regarding Claim 14, the claim is directed towards a UE which performs similar claim limitations as claim 2. Therefore claim 14 is rejected as obvious over the combination of Takeda in view of Sun, further in view of Mukherjee, and further in view of Ouchi for the same reasons as claim 2.  

Claims 4, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US (2020/0252180) in view of Sun et al. US (2018/0124753) as applied to claim 1 above, and further in view of Kim US (2016/0353478).

Regarding Claim 4, Takeda discloses the method of claim 1, wherein the configuration information by the higher layer signaling includes interval information for the downlink assignment, (Takeda, see Para [0040] i.e., The CORESET configuration information may indicate at least one of a time length (duration) (i.e., “interval information”), a cycle (for example, a monitor cycle per CORESET (i.e., “interval information”)), but does not disclose the claim feature of and the remaining information by the DCI includes at least frequency and time resources, and redundancy version (RV) for the downlink assignment.  However the claim feature would be rendered obvious in view of Sun et al. US (2018/0124753).

Sun discloses the remaining information by the DCI includes at least frequency and time resources (see Para’s [0003] i.e., A PDCCH carries DCI providing downlink assignments of time-frequency resources to a UE, [0049], [0060], [0069], [0080] i.e., resource assignment may schedule time-frequency resources, & [0087] i.e., remaining control information includes control information for a downlink assignment), and redundancy version (RV) for the downlink assignment (see Para’s [0010] i.e., The remaining control information may include, for example, redundancy version ID, [0073], [0083], & [0087]).

(Sun suggests the remaining control information which includes additional control information is used for purposes of scheduling downlink assignments for one or more scheduled entities (see Para’s [0073], [0087], & [0104])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the downlink assignment which is defined on the activated BWP based on both the configuration information by higher layer RRC signaling and the DCI as disclosed in Takeda to be defined in the remaining information by the DCI disclosed in Sun who discloses the remaining control information within a DCI includes a downlink assignment for one or more scheduled entities including at least frequency and time resources, and redundancy version (RV) for the downlink assignment because the motivation lies in Sun that the remaining control information which includes additional control information is used for efficiently scheduling downlink assignments for one or more scheduled entities according to the downlink assignment. 

The combination of Takeda in view of Sun does not disclose the remaining information by the DCI includes at least modulation and coding scheme (MCS). However the claim feature would be rendered obvious in view of Kim US (2016/0353478). 

Kim discloses the remaining information by the DCI includes at least modulation and coding scheme (MCS) (see Para’s [0078] i.e., Control information transmitted in a PDCCH is called DCI. DCI includes downlink resource allocation, [0178], [0419], & [0452] i.e., SA2 (scheduling assignment) can include the remaining information among SA information…particularly parameters related directly to MCS).

(Kim suggests the MCS is used by the UE to apply a modulation scheme and coding rate according to the MCS information for achieving a coding rate required for successfully performing the data communications according to the MCS, (see Para’s [0178] & [0452])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the remaining information by the DCI as disclosed in Takeda in view of Sun to include at least modulation and coding scheme (MCS) information which is included in remaining information among scheduling assignment information as disclosed in the teachings of Kim because the motivation lies in Kim the MCS is used by the UE to apply a modulation and coding rate according to the MCS information for achieving a coding rate required for successfully performing the data communications according to the MCS. 

Regarding Claim 8, the claim is directed towards a method performed by a UE which performs similar claim limitations as claim 4. Therefore claim 8 is rejected as obvious over the combination of Takeda in view of Sun, and further in view of Kim for the same reasons as claim 4.  

Regarding Claim 12, the claim is directed towards a base station which performs similar claim limitations as claim 4. Therefore claim 12 is rejected as obvious over the combination of Takeda in view of Sun, and further in view of Kim for the same reasons as claim 4.  

Regarding Claim 16, the claim is directed towards a UE which performs similar claim limitations as claim 4. Therefore claim 16 is rejected as obvious over the combination of Takeda in view of Sun, and further in view of Kim for the same reasons as claim 4.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461